DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE to of 15/628,154 filed on 4/01/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/01/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/01/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being taught by NPL 526041.

Regarding claim 7, NPL 526041 teaches:
A surgical instrument (Page 2 last §: a motorized surgical cutting and fastening instrument) comprising: 
an articulation driver (main drive shaft assembly) configured to drive an end effector that is articulatable (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated) between a first position and a second position (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position), the articulation driver configured to drive the end effector from the first position to the second position (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated); 
a motor coupled to the articulation driver, the motor configured to drive the articulation driver (Page 3 § 3: motor to rotate and commence actuation of the drive shaft assembly and end effector); 
a sensor (page 3 4th §: rotary encoder) configured to detect a position of the articulation driver and provide a signal indicative of the position of the articulation driver (page 3 4th §: incremental rotations of the main drive shaft assembly which may be measured by a rotary encoder) during an articulation actuation motion (page 3 4th §: based on incremental rotations; thus during an articulation actuation motion); and 
a control circuit (Page 3 4th §: ON/OFF switch and page 7 2nd paragraph line 8: internal switches or circuit may be added to allow actuations therefore the circuit and the actuation signal to the switch including the switch is interpreted as the control circuit) coupled to the motor and the sensor (controlling the motor; therefore, the switch and the internal circuit are interpreted as the control circuit), the control circuit configured to: 
determine a position of the articulation driver via the signal provided by the sensor (page 3 4th §: incremental rotation of the main drive shaft assembly and page 6 2nd para ll. 12-18: articulation angle and denoting the differing angle to have some feedback from the device); 
determine an angular position of the end effector according to the signal indicative of the position of the articulation driver (Page 2 5th §: feedback regarding the position of the end effector Page 3 § 1 and 3: controlling end effector deployment and gear drive train though which a motor may power the rotation main drive shaft assembly; page 6 2nd para ll. 12-18: denoting the differing angle to have some feedback from the device the differing angle); and 
provide a drive signal to the motor during the articulation actuation motion to automatically drive the motor (Page 3 § 3: switching the switch to activate is an articulation actuation motion and it inherently drives the motor; thus automatically actuates the motor) at a velocity corresponding to the determined angular position of the end effector (Page 3 § 3: switch may be activated, which sends a signal to the motor to rotate at a specified rate; specified rate leads to a determined angular position; Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion; desired linear motion translates to a determined angular position) to articulate the end effector at the velocity corresponding to the determined angular position of the end effector (page 2 last para: a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector, the motor is driven at a velocity corresponding to the angular position of the end effector ).

           Regarding claim 8,
            NPL 526041 teaches:
            The surgical instrument of claim 7, wherein the drive signal causes the motor to drive the end effector at a fixed velocity when the determined angular position of the end effector is within a designated zone between the first position and the second position (Page 3 3rd §:  motor to rotate at a specified rate; specified rate is interpreted here as fixed velocity; Page 3, 3rd para states that when the firing trigger is retracted/reversed an appropriate amount, this is five degrees. The five degrees may be interpreted as the designated zone between the fully deployed or fully retracted positions.).

           Regarding claim 9,
           NPL 526041 teaches:
           The surgical instrument of claim 8, wherein the designated zone corresponds to a threshold distance from a position between the first position and the second position (Page 3, 3rd para states that when the firing trigger is retracted/reversed an appropriate amount, this is five degrees. The five degrees may be interpreted as the threshold distance from a position between the fully deployed or fully retracted positions and/or Page 9 1st §: max “go to “linear displacement before retraction; thus threshold distance between the first and second position).

            Regarding claim 10,
          NPL 526041 teaches:
          The surgical instrument of claim 7, wherein the drive signal varies according to the position of the end effector and the drive signal causes the motor to drive the end effector at a variable velocity according to the determined angular position of the end effector (Page 7 2nd §: same actuation button that would allow for firing initiation in a tactile feedback device could be used to slow or stop the automatic return system by the user depressing the button during the retraction…stop or slow deployment; thus a variable velocity would be slowing or stopping and depending on the position would be retraction or deployment).

       	  Regarding claim 11,
         NPL 526041 teaches:
         The surgical instrument of claim 7, wherein the drive signal has a variable duty cycle that varies according to the determined angular position of the end effector (Page 9 1st §: adjusting motor speed, voltage and current would be the drive signal having a variable duty cycle and position of the end effector would be before retraction).

        	  Regarding claim 12,
          NPL 526041 teaches:
          The surgical instrument of claim 7, wherein the first position is aligned with a longitudinal axis of a shaft (Page 4 1st §: the cutting instrument travel is caused to travel longitudinally in order to cut tissue clamped by the end effector; thus first position of fully retracted which is part of the cutting procedure, is aligned with a longitudinal axis of a shaft of the end effector).

        	  Regarding claim 13,
          NPL 526041 teaches:
           The surgical instrument of claim 7, wherein the first position is a first end of an articulation range of the end effector and the second position is a second end of the articulation range of the end effector Page 3 3rd §: end effector at fully retracted position as a first position and at fully deployed position as the second position).

Regarding claim 20, NPL 526041 teaches:
A surgical instrument (Page 2 last §: a motorized surgical cutting and fastening instrument) comprising: 
a shaft (Page 6 the second picture shows a shaft and second para line 5 mentions shaft of the device);
an articulation joint (page 4 2nd §: main drive shaft assembly may comprise an articulation joint); and 
an end effector attached to said shaft by way of said articulation joint, wherein said end effector is configured to be articulated between a plurality of angular positions (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated), wherein said plurality of angular positions comprises an articulated position and a straight position (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position); 
an articulation driver (main drive shaft assembly) extending through said shaft to said articulation joint (the main drive shaft assembly is extended through the shaft since the shaft is part of the assembly) is actuatable to articulate said end effector between said articulated position and said straight position (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position), (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated); 
a motor coupled to the articulation driver (Page 3 § 3: motor to rotate and commence actuation of the drive shaft assembly and end effector), 
page 3 4th §: rotary encoder) configured to detect a position of the articulation driver and provide a signal indicative of the position of the articulation driver (page 3 4th §: incremental rotations of the main drive shaft assembly which may be measured by a rotary encoder) during an articulation actuation motion (page 3 4th §: based on incremental rotations; thus during an articulation actuation motion) and 
a control circuit (Page 3 4th §: ON/OFF switch and page 7 2nd paragraph line 8: internal switches or circuit may be added to allow actuations therefore the circuit and the actuation signal to the switch including the switch is interpreted as the control circuit) coupled to the motor and the sensor (controlling the motor; therefore, the switch, the drive train and the internal circuit are interpreted as the control circuit), the control circuit configured to: 
	receive the signal provided by the sensor (internal circuit, the switch and the drive train work to actuate the end effector based on the incremental rotation of the main drive shaft assembly);
determine the position of the articulation driver based on the received signal (page 3 4th §: incremental rotation of the main drive shaft assembly and page 6 2nd para ll. 12-18: articulation angle and denoting the differing angle to have some feedback from the device); 
determine the angular position of the end effector based on the determined position of the articulation driver (Page 2 5th §: feedback regarding the position of the end effector Page 3 § 1 and 3: controlling end effector deployment and gear drive train though which a motor may power the rotation main drive shaft assembly; page 6 2nd para ll. 12-18: denoting the differing angle to have some feedback from the device the differing angle); and 
provide a drive signal to the motor (Page 3 § 3: switch may be activated, which sends a signal to the motor to rotate at a specified rate; Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion) to articulate the end effector at a velocity corresponding to the determined angular page 2 last para: a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector, the motor is driven at a velocity corresponding to the angular position of the end effector) to adjust the articulation actuation motion of the end effector (Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion).
	
Regarding claim 21, NPL 526041 teaches:
The surgical instrument of Claim 20, wherein the drive signal causes the motor to articulate the end effector about said articulation joint at a fixed velocity when the -3-Application Serial No. 15/628,154 Amendment dated September 1, 2020 Responsive to Office Action dated May 22, 2020 determined angular position of the end effector is within a designated zone between the articulated position and the straight position (Page 3 3rd §:  motor to rotate at a specified rate).

Regarding claim 22, NPL 526041 teaches:
A surgical instrument (Page 2 last §: a motorized surgical cutting and fastening instrument) comprising: 
a shaft (Page 6 the second picture shows a shaft and second para line 5 mentions shaft of the device);
an articulation joint (page 4 2nd §: main drive shaft assembly may comprise an articulation joint); and 
an end effector attached to said shaft by way of said articulation joint, wherein said end effector is configured to be articulated between a plurality of angular positions (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated), wherein Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position); 
an articulation drive member (main drive shaft assembly) to articulate said end effector between said plurality of angular positions (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position), (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated); 
a motor coupled to the articulation driver (Page 3 § 3: motor to rotate and commence actuation of the drive shaft assembly and end effector), 
a sensor (page 8 last para – page 9 first para: linear encoder, linear motion control being used to control the trigger location and electronic linear control methods and linear displacement before retraction) configured to detect a linear position of the articulation drive member and configured to provide a signal indicative of the position of the articulation driver (page 3 4th §: incremental rotations of the main drive shaft assembly which may be measured by a rotary encoder) during an articulation actuation motion (page 3 4th §: based on incremental rotations; thus during an articulation actuation motion)  and 
a control circuit (Page 3 4th §: ON/OFF switch and page 7 2nd paragraph line 8: internal switches or internal circuit may be added to allow actuations therefore the circuit and the actuation signal to the switch including the switch is interpreted as the control circuit) coupled to the motor and the sensor (controlling the motor; therefore, the switch, the drive train and the internal circuit are interpreted as the control circuit), the control circuit configured to: 
	receive the signal provided by the sensor (internal circuit, the switch and the drive train work to actuate the end effector based on the incremental rotation of the main drive shaft assembly);
determine the linear position of the articulation driver based on the received signal (Page 9: motor rotation could be converted from rotary motion to linear rack; linear motion control to control the trigger location; page 3 4th §: incremental rotation of the main drive shaft assembly and page 6 2nd para ll. 12-18: articulation angle and denoting the differing angle to have some feedback from the device); 
determine the angular position of the end effector based on the determined linear position of the articulation drive member (Page 2 5th §: feedback regarding the position of the end effector Page 3 § 1 and 3: controlling end effector deployment and gear drive train though which a motor may power the rotation main drive shaft assembly; page 6 2nd para ll. 12-18: denoting the differing angle to have some feedback from the device the differing angle); and 
provide a drive signal to the motor (Page 3 § 3: switch may be activated, which sends a signal to the motor to rotate at a specified rate; Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion) to actuate the articulation drive member at a velocity corresponding to the determined angular position of the end effector (page 2 last para: a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector, the motor is driven at a velocity corresponding to the angular position of the end effector) to adjust the articulation actuation motion of the end effector (Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion).

Regarding claim 23, NPL 526041 teaches:
The surgical instrument of Claim 22, wherein the drive signal causes the motor to articulate the end effector about said articulation joint at a fixed velocity when the determined angular position of the end effector is within a designated zone between the articulated position and the straight position (Page 3 3rd §:  motor to rotate at a specified rate).



Response to Arguments

Applicant's arguments with respect to claims 7-13 and 20-23 have been fully considered but they are not persuasive. 
 The present application is regarding a motorized surgical instrument for cutting and fastening tissue during surgery. Therefore, control of the articulation velocity of the end-effector is needed to control the velocity of the cutting member. Fig. 1 shows a surgical instrument 10 with handle assembly 14 to be grasped, manipulated and actuated by the surgeon. The interchangeable shaft 200 has an end effector 300, which is the focus of the invention, and the end effector is configured to perform one or more surgical tasks or procedures. 
The prior art, NPL 526041, teaches a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector (see Page 2 last para –summary part). Page 6 2nd paragraph teaches that the articulation angle of the end effector and the de-notion of the differing angle to allow some feedback on the angle. So this is a closed loop where the end effector is controlled to operate efficiently. 
             Examiner has interpreted the main drive shaft assembly of the prior art as the articulation driver since it drives the end effector, it is used to actuate the end effector (see page 3 para 4). Page 6 2nd paragraph teaches the angular position of the end effector; also the terms fully retracted/deployed positions are angular positions). 
     
claim 7, Applicant has argued that RDDN ‘041 does not teach providing a drive signal to the motor during an articulation actuation motion to automatically drive the motor at a velocity corresponding to a determined angular position of the end effector to articulate the end effector at the velocity corresponding to the determined angular position of the end effector (see pages 8 and 9).
Examiner disagrees. RDDN ‘041 teaches the above limitation.  Page 3 para 3 teaches the on/off switch to be actuates to send a signal to the motor to rotate; thus when the switch is on, automatically a signal is provided for the motor. The motor provides actuation for articulation of the drive shaft assembly and end effector. This paragraph states that the motor is actuated to rotate at a specified rate; this specified rate is specified rotation that leads the motor to a precise or determined angular position. Therefore, RDDN’041 teaches all the limitations of claim 7.

With respect to claim 8, Applicant has argued that where the designated zones are taught in RDN’041.
Examiner points to para 4 of page 2 that the prior art mentions the problem of maintaining control of deploying the staple and being able to stop at any time if the forces felt in the handle of the device feel too great. To cure this issue last para under Summary explains that the present invention is directed to a motorized surgical cutting and fastening instrument that provides feedback to the user regarding the position, force and /or deployment of the end effector. Page 3, 3rd para states that when the firing trigger is retracted/reversed an appropriate amount, this is five degrees. The five degrees may be interpreted as the designated zone between the fully deployed or fully retracted positions.

With respect to claim 9, Applicant has argued that RDDN ‘041 does not teach the limitation of claim 9.
rd para states that when the firing trigger is retracted/reversed an appropriate amount, this is five degrees. The five degrees may be interpreted as the threshold distance from a position between the fully deployed or fully retracted positions.

With respect to claims 10-13, Applicant has argued that RDDN ‘041 does not teach articulation.
Examiner replies that articulation is interpreted as the end effector moving from the deployed position to the retracted position or vice versa. And this is believed to be understood from the rejection in claim 7. Claims 10-13 however don’t mention articulation in the same or different way. Examiner understands that the articulation is already covered in the independent claim and there’s no need to repeat the rejection in every dependent claims when it’s not even mentioned in the dependent claims. 

With respect to claims 20-23, Applicant has stated that the same above-provided remarks apply with the same or similar force to the features of the claims.
Examiner has already provided explanation and Applicant is directed to these responses.

I) that in addition to the mentioned para in the rejection, page 3 para 3, where it is stated that the motor rotate at a specified rate, thus commencing actuation of the drive shaft assembly and end effector, page 4 para 2 states that the main drive shaft may comprise an articulating joint such that the end effector may be articulated. Therefore, since the prior art, NPL 526041, teaches a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector, the motor is driven at a velocity corresponding to the angular position of the end effector (see RDDN’041 page 2 last para) . With respect to argument II) the alleged combination of the firing trigger and speed of the cutting instrument with the visual articulation feedback system is not clear. That is, for which portion of the claim or which specific limitation did the 

            Regarding claims 8-13, Applicant again submits the same arguments as claim 7. 
              Examiner replies that the same arguments apply for claims 8-13.

           Therefore, the claims are not allowable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        7/28/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846